Electronically Filed
                                                          Supreme Court
                                                          SCWC-30376
                                                          18-NOV-2013
                                                          02:37 PM




                              SCWC-30376


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



             HEINZ PINK, Petitioner/Plaintiff-Appellant,


                                  vs.


           TERESA CASTRO, Respondent/Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 30376; CIV. NO. 1RC-09-1-2589)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           The Application for Writ of Certiorari filed on October


9, 2013 by Petitioner/Plaintiff-Appellant Heinz Pink is hereby


rejected.


           DATED: Honolulu, Hawai'i, November 18, 2013.

Heinz Pink,                        /s/ Mark E. Recktenwald
pro se

                                   /s/ Paula A. Nakayama


                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack